Citation Nr: 1600279	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy (PN) of the feet, to include as secondary to a service-connected right knee injury and/or hypothyroidism.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1980 to November 2000.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
In October 2014 and August 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.  The matter is now properly before the Board for adjudication.


FINDING OF FACT

PN of the feet was not documented in service or within one year thereafter; and the preponderance of the evidence fails to establish that the Veteran's PN of the feet was caused or is otherwise related to his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for PN of the feet to include as due to service connected right knee injury and/or hypothyroidism has not been met. 38 U.S.C.A. § 1101, 1112, 1113, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in letter mailed to the Veteran in January 2011.  

VA also has a duty to assist Veterans in the development of their claims.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file includes the Veteran's service treatment records, lay statements, medical treatise and VA and private treatment medical records.  

The Veteran was afforded VA examinations in February 2011 and 2015, and given addendum opinions in November 2012 and April 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that when taken together the examinations and addendum opinions are adequate and are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).

The claim has previously been remanded to the AOJ in October 2014 and August 2015 for additional evidentiary development.  This development included obtaining outstanding treatment records and scheduling the Veteran for a VA examination to determine direct service connection.  All remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2)  and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (2015). Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc). In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

The Veteran seeks service connection for his PN condition.  He claims that his PN is related to his service-connected right knee injury and/or his hypothyroidism.  See the Veteran's VA Form 9 dated in December 2013.  In the alternative, he also argues that his PN was caused by his pre-existing non-service connected pes planus condition.  See October 2015 Statement.  Specifically, the Veteran argues that continual running and marching during service aggravated this condition.  He reports that the pain in his feet was intensified during service and now causes him to lose feeling in his toes after standing for long periods of time.  Id.

As to his secondary service connection claims, service connection has been granted for hypothyroidism and a right knee disorder, by way of a November 2011 Rating Decision that established an effective date of December 1, 2000.  For clarification purposes, the Board notes that although the Veteran has previously sought service connection for pes planus and type II diabetes mellitus (DM II) his claims were denied.  See October 2004 and July 2011 Rating Decisions.  Notably, the Veteran's original claim for PN was predicated on the condition being caused by his DM II. See July 2011 Rating Decision.

With that said, service treatment records do not reveal a diagnosis of PN.  On entrance examination he was diagnosed with asymptomatic pes planus.  See June 1980 record.  At separation, his feet were determined to be abnormal, but he was only diagnosed with a right ingrown toe nail and pes planus.  See April 2000 record.  Importantly, although the Veteran was treated for a variety of foot conditions while in service including: pain, numbness, ganglia, strain, gout and ingrown toe nails, he was never diagnosed with PN of either foot.  

As to post service records, the Board notes that the Veteran was not diagnosed with PN within a year of his discharge from service.  See July 1, 2010 Reno VAMC treatment medical record.  Therefore, he cannot be granted service connection on a presumptive basis for this disability.  Furthermore, the record does not support that there has been continuity of symptomatology since service discharge.  Specifically, on VA examination in February 2011, the Veteran reported that his symptoms began approximately four to five years prior.  The Veteran's estimated date of onset would therefore still be years after service separation.  As a result, service connection based on continuity of symptomatology is thereby not warranted.

Finally, as to whether there is a nexus between the Veteran's current disability and his active duty or service connected disabilities, the Board finds there is not.  

Post service treatment medical records fail to establish such a nexus.  Rather, these records consistently associate the Veteran's PN with his diagnosis of DM II and not service or his service connected disabilities.  See December 2011 to February 2015 Minneapolis VAMC treatment medical records.  Moreover, there is no competent medical opinion of record which establishes that his service connected disabilities aggravate his PN.

Additionally, of record are VA examinations in February 2011 and 2015, and addendum opinions in November 2012 and April 2014.  In short, each of these opinions finds that the Veteran's PN was likely caused by his DM II and a vitamin B12 deficiency.  Each VA examiner noted considering the Veteran's reported symptomology and the treatment medical evidence of record.  Nonetheless, the consensus amongst the VA examiners was that the treatment medical evidence of record did not support the Veteran's assertions that his condition was the result of service or a service-connected disability.

For purposes of this adjudication, the Board will further elaborate on only the April 2014 addendum opinion and February 2015 VA examination, as they are found to be the most pertinent.

In that regard, the April 2014 examiner opined that his PN was less likely than not proximately due to or the result of his right knee injury.  The examiner rationalized that a knee condition would be expected to result in a unilateral PN condition, if one existed-due to surgery or concurrent nerve injury.  As the Veteran has bilaterally symmetric PN; this is not the expected presentation due to a unilateral knee condition.  Therefore, there is insufficient evidence that the knee in any way caused or chronically aggravated the PN condition in the bilateral lower extremities.  Here it is acknowledged that the Veteran alleges both knees were injured while in-service.  See April 2014 Statement.  Specifically, he reports that he was instructed to have surgery on both knees, but "opted out of" surgery for his left knee.  However, the service treatment records in evidence do not reflect that he received treatment for a left knee condition or was advised of a need for surgery for such condition.  

With regard to the Veteran's hypothyroidism, the examiner rationalized that in the untreated state, hypothyroidism could contribute to neuropathy.  However, here the Veteran's hypothyroidism condition is replaced by thyroid hormone with the Veteran currently being clinically euthyroid.  In the euthyroid state, he has no greater predisposition for the development of peripheral neuropathy than another person.  Therefore, it is less likely as not that the Veteran's bilateral PN is caused by or the result of his service connected hypothyroidism.  His hypothyroid state is likely caused by autoimmune thyroiditis.  The examiner explained that this condition also does not cause or result in or chronically aggravate a condition of PN.  

Lastly, the February 2015 examiner opined that the Veteran's PN was less likely than not incurred in or caused by his service.  The examiner rationalized that his service treatment records documented various episodes of pain in the feet with differing diagnoses of pes planus, in grown toenails, ganglia and strain.  However, there was no objective evidence to support or suggest that the Veteran exhibited signs or symptoms of PN while in service.  Rather, his symptoms and exam findings while in the military were due to musculoskeletal conditions and not peripheral nerve symptoms. 

Moreover, the examiner noted that the documentation in the medical records clearly shows that the etiology of the Veteran's current bilateral foot PN was due to his DM II.  Additionally, the examiner found a clear temporal relationship between the onset of diabetes in 2005 and in the onset of bilateral lower extremity neuropathy in 2010.  As a result, the examiner also concurred with the previous findings that his bilateral PN was not related to his service connected right knee injury or hypothyroidism.

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's PN to active duty or his service-connected knee injury or hypothyroidism.  Specifically, none of the competent evidence establishes a relationship between his disorder and active duty service or his service connected disabilities, nor has any treating professional suggested such a conclusion.  Therefore, the weight of the competent clinical evidence does not indicate that his PN is attributable to active duty or his service connected disabilities of right knee injury or hypothyroidism.

As to the remaining medical evidence of record, the Veteran has submitted medical treatises.  However, upon review of that evidence, the Board finds the VA examiner's opinions comparatively more probative and persuasive than this contradicting evidence.  The reasoning being that the VA opinions are based upon a complete review of the Veteran's claims file, a current examination of the Veteran, and supported by detailed rationale specific to the Veteran and his medical history.  In rendering the opinions, the VA examiners considered the Veteran's belief that he had PN as a result of his service and or his service connected disabilities.  Moreover, collectively the VA opinions reflect access to the findings from the Veteran's treating physician and submitted internet articles, as well as, lay statements of record.  Because the VA examiners reviewed the claims file they were able to fully address the salient question as to whether there was any etiologically relationship between the Veteran's PN and his other service connected disabilities and or service.

In regard to the evidence presented, the Veteran submitted two supplementary documents to substantiate his claim for secondary service connection.  Specifically, in December 2013, he submitted two internet articles, one written by Dr. Todd Nippoldt, MD of the Mayo Clinic and a second written by an unnamed Mayo Clinic Staff clinician.

Concerning, the submitted internet articles the Board does not find these pieces of evidence very persuasive.  The articles were submitted in support of the Veteran's claim and suggest an etiological relationship between PN and hypothyroidism and or trauma.  The article written by Dr. N., noted that "although the association between hypothyroidism and peripheral neuropathy isn't fully understood, it's known that hypothyroidism can cause fluid retention resulting in swollen tissues that exert pressure on the peripheral nerve."  See Hypothyroidism: Can it Cause Peripheral Neuropathy?  Submitted in December 2013.  Similarly, the other internet article merely indicates that PN can be caused by hypothyroidism or trauma or pressure on the nerve.  See Peripheral Neuropathy: Causes article dated in August 13, 2013.  

Neither article specifically relates the Veteran's PN to his hypothyroidism or in-service trauma.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The documents supplied by the Veteran simply provide speculative generic statements and do not address the specific facts of the Veteran's case.  As a result, the aforementioned articles lack probative value in the consideration of the Veteran's claim.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA examiners opinions.  In light of the other evidence of record, these negative nexus opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The articles have little to no probative weight in the face of the remaining evidentiary record.  

The Board notes that the Veteran claimed that his peripheral neuropathy was due to his service and or his service connected conditions of a right knee injury or hypothyroidism.  However, in this case, the Board finds that the Veteran's statements are not competent evidence regarding the etiology of his PN.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In the instant case, the question of the cause of peripheral neuropathy is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain and numbness, the question of the cause of that pain or numbness is not an observable fact.  It requires clinical testing to assess and diagnose the underlying nerve condition, if any, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his PN was caused are not competent evidence as to a nexus.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied.


ORDER

Service connection for bilateral peripheral neuropathy of the feet, to include as secondary to a service-connected right knee injury and/or hypothyroidism is denied





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


